Citation Nr: 0942379	
Decision Date: 11/06/09    Archive Date: 11/12/09

DOCKET NO.  06-26 854	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel

INTRODUCTION

The Veteran had active military service from August 1966 to 
July 1968.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which granted service connection for PTSD, with a 0 percent 
evaluation effective November 8, 1999.  A subsequent July 
2006 RO decision increased the Veteran's evaluation for PTSD 
to 10 percent disabling, effective November 8, 1999.  

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in September 2009.  A transcript 
of the hearing is of record.  At his hearing, the Veteran 
claimed erectile dysfunction.  Hearing transcript, page 5.  
This matter is referred to the RO for any appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks an initial evaluation in excess of 10 
percent for his service-connected PTSD.  At his September 
2009 hearing the Veteran testified that he experiences 
sleeping problems, nightmares, feelings of worthlessness, 
thoughts of suicide, nervousness, and depression, which he 
stated have increased in severity.

This case must be remanded.  Numerous VA treatment records 
dated from 1999 to 2009 note that the Veteran has been given 
impressions of PTSD and suffers from symptoms related to 
PTSD, but also that he has a history of PTSD and several 
other psychiatric disorders.  These records, some of which 
were used to increase the Veteran's rating in 2006, refer to 
treatment of PTSD symptoms of anxiety and depression.  A 
September 2001 private psychiatric evaluation conducted in 
conjunction with the Veteran's Social Security Administration 
(SSA) disability claim notes that the Veteran's chief 
complaints were PTSD and depression and that, following a 
mental status examination, he was given diagnoses of PTSD, 
characterized by insomnia, nightmares, detachment from 
people, re-living the trauma, and anxiety, and major 
depressive disorder.  A November 2001 SSA decision shows that 
the disability benefits were granted based on a primary 
diagnosis of anxiety-related disorders and a secondary 
diagnosis of affective/mood disorders.  A VA examination was 
conducted in February 2007; however, the examiner opined that 
the Veteran has serious credibility issues that interfere 
with a making a clear diagnosis of emotional distress.  
Diagnoses of malingering and polysubstance abuse were given.  

Thus, because the Veteran's psychiatric disability picture is 
at best muddled, another VA psychiatric examination is 
necessary to determine the nature and severity of his 
service-connected PTSD, and whether he has any other 
psychiatric disorders that are part and parcel of his 
service-connected PTSD or whether they are separate and 
distinct disorders.  See 38 C.F.R. § 3.159(c)(4).  The Board 
notes that the Court has held that when a claimant has both 
service-connected and nonservice-connected disabilities, the 
Board must attempt to discern the effects of each disability 
and, where such distinction is not possible, attribute such 
effects to the service-connected disability.  Mittleider v. 
West, 11 Vet. App. 181, 182 (1998).  

The appellant is hereby notified that it is his 
responsibility to report for the examination(s) and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
psychiatric examination with a different 
VA examiner than the one who conducted the 
February 2007 examination to evaluate the 
current nature and severity of the 
Veteran's service-connected PTSD.  

In addition, the examiner should offer an 
opinion as to whether it is at least as 
likely as not that any diagnosed 
psychiatric pathology other than PTSD is 
part and parcel of the service-connected 
psychiatric disability.  All signs and 
symptoms of the service-connected 
psychiatric disorder should be reported in 
detail.  If the examiner cannot separate 
service-connected from nonservice-
connected psychiatric symptoms, the 
examiner should so state and explain why.  
The examiner should assign an appropriate 
Global Assessment of Functioning (GAF) 
score reflecting the current severity of 
the Veteran's impairment in social and 
industrial functioning and provide an 
explanation for the score assigned,  and 
specifically opine as to whether the 
veteran's service-connected psychiatric 
disorder renders him unemployable or to 
the extent that it interferes with 
employment.  The rationale for all 
opinions must be explained in detail, 
particularly if the diagnosis conflicts 
with previous diagnoses.

A complete rationale must be provided for 
the medical opinion.  The claim folder 
must be made available to the examiner for 
review in conjunction with the 
examination.

2.  Thereafter, any additional development 
deemed appropriate should be accomplished.  
The claim should then be readjudicated, 
taking into consideration the holding in 
Mittleider v. West, 11 Vet. App. 181 
(1998).  Additionally, given that the 
Veteran receives SSA benefits due to 
anxiety-related disorders, the RO/AMC 
should take all appropriate action 
regarding the development for a total 
rating based on individual unemployability 
due to service-connected disability.  See 
Rice v. Shinseki, 22 Vet. App. 447 (2009).   
If the claim remains denied, the RO/AMC 
should issue a supplemental statement of 
the case (SSOC) containing notice of all 
relevant actions taken on the claim, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal, and allow an appropriate period of 
time for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


